1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 9/20/2021.  The objections to the claims have been withdrawn. Claims 1-15 remain pending for consideration on the merits.  
This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 , 7-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al (US 20190225047) in view of Porras et al (US 20180001784, herein ‘784).
Regarding claim 1, Porras teaches a transport climate control system for a climate controlled transport unit (paragraph 0012), the climate controlled transport unit including a climate controlled space (vehicle cabin, paragraph 0012), the transport climate control system comprising: a main heat transfer circuit (156) including: a compressor (196) to compress a working fluid, a condenser (190) downstream of the compressor to cool the working fluid compressed by the compressor with a first process fluid (refrigerant, paragraph 0012), a main expansion valve (208) and a chiller expansion valve  (208) located in parallel (Fig. 1) with each 
Porras teaches the invention as described above but fails to explicitly teach a chiller electronic expansion valve. 
However, ‘784 teaches a chiller electronic expansion valve (88, electronically controlled expansion valve, EEV, paragraph 0035) to efficiently change the pressure of the refrigerant.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Porras to include a chiller electronic expansion valve in view of the teachings of ‘784 o efficiently change the pressure of the refrigerant.

Regarding claim 4, Porras teaches the compressor is a variable speed compressor (196 at least two speeds, paragraph 0016).
Regarding claim 7, the combined teachings teach the main expansion valve is an electronic expansion valve (86, electronically controlled expansion valve, EEV, paragraph 0034 of ‘784) controlling flow of the working fluid to the main evaporator (paragraph 0034).
Regarding claim 8, Porras teaches all the limitations of claim 8 (see rejection of claim 1) including determining a climate control demand for the main heat transfer circuit and a climate control demand for the chiller heat transfer circuit; operating in a HVACR (156) and chiller mode (158)  when the main heat transfer circuit has the climate control demand and the chiller heat transfer circuit has the climate control demand (paragraph 0013), wherein operating in the HVACR and chiller mode includes directing working fluid in parallel streams (Fig. 1 through 166 and 192) through the main evaporator and the chiller evaporator, operating in the HVACR mode when only the main heat transfer circuit has the climate control demand (paragraphs 0012-0013), wherein operating in the HVACR mode includes directing the working fluid through the main evaporator and blocking flow of the working fluid to the chiller evaporator (200, paragraphs 0012-0013); and operating in the chiller mode when only the chiller heat transfer circuit has the climate control demand (paragraphs 0012-0013), wherein operating in the chiller mode includes directing the working fluid through the chiller evaporator and blocking flow of the working fluid through the main evaporator (204, paragraphs 0012-0013).
Regarding claim 9, the combined teaches teach directing the working fluid through the chiller evaporator in the chiller mode includes positioning the chiller EEV in an open position based on the climate control demand of the chiller heat transfer circuit (paragraphs 0035-0036, 0040-0046 of ‘784).
Regarding claim 10, the combined teachings teach directing working fluid in parallel streams through the main evaporator and the chiller evaporator in the HVACR and chiller mode includes: directing a first portion of the working fluid from the condenser through a first stream of the parallel streams that includes the main expansion valve and the main evaporator, and directing a second portion of the working fluid from the condenser through a second stream that includes the chiller EEV and the chiller evaporator (Fig. 1, paragraphs 0012-0013, Fig. 2, paragraphs 0034-0035 of ‘784).
Regarding claim 14, the combined teachings teach the main expansion valve is a main electronic expansion valve (EEV) (86, electronically controlled expansion valve, EEV, paragraph 0034 of ‘784), and directing working fluid in parallel streams through the main evaporator and the chiller evaporator in the HVACR and chiller mode includes: positioning the main EEV based on a climate control demand of the main evaporator, and positioning the chiller EEV based on the climate control demand of the chiller heat transfer circuit (Fig. 1, paragraphs 0012-0013 of Porras, paragraphs 0035-0036, 0040-0046 of ‘784).
Regarding claims 15-16, the combined teachings teach a climate controller (78, paragraph 0023, 0034, 0038, 0041 of ‘784) for controlling the transport climate control system, the climate controller configured to configured to shift the climate control capacity from the main evaporator to the chiller evaporator by partially closing the main expansion valve that is an electronic expansion valve (portion of liquid refrigerant exiting condenser 82 may circulate through 88 of ‘784, understood 86 would be partially closed since the refrigerant is portioned).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras in view of ‘784 and in further view of Poolman et al (US 20200309440).
Regarding claim 2, the combined teachings teach the third process fluid is configured to cool one or more of a battery (162 of Porras) of the climate controlled transport unit and a battery (164 of Porras) attached to the climate controlled transport unit but fails to explicitly teach a battery of a tractor attached to the climate controlled transport unit.
However, Carlson teaches a battery (190) of a tractor (108) attached to the climate controlled transport unit (200) to provide an efficient electric transport refrigeration system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a battery of a tractor attached to the climate controlled transport unit in view of the teachings of Poolman to provide an efficient electric transport refrigeration system.
Regarding claim 3, the combined teachings teach the third process fluid is a liquid (coolant, paragraph 0015 of Porras).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras in view of ‘784 and in further view of Saunders et al (US 20180195794).
Regarding claim 5, the combined teachings teach the main expansion valve is a thermostatic expansion valve (TXV, paragraph 0012 of Porras) but fails to teach the main heat transfer circuit includes: the electronic pressure regulator valve downstream of the main evaporator and upstream of the compressor, the electronic pressure regulator configured to control a pressure of the working fluid discharged from the main evaporator.
However, Saunders teaches the main heat transfer circuit includes: the electronic pressure regulator valve (136) downstream of the main evaporator (12) and upstream of the compressor (124), the electronic pressure regulator configured to control a pressure of the working fluid 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the main heat transfer circuit includes: the electronic pressure regulator valve downstream of the main evaporator and upstream of the compressor, the electronic pressure regulator configured to control a pressure of the working fluid discharged from the main evaporator in view of the teachings of Saunders to efficiently control the pressure of the evaporator.
Allowable Subject Matter
Claim 6 is allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 11, the subject matter which is considered to distinguish from the closest prior art of record, Saunders et al (US 20180195794). The prior art of record teaches the electronic pressure regulator valve downstream of the main evaporator and upstream of the compressor, the electronic pressure regulator configured to control a pressure of the working fluid discharged from the main evaporator in contrast the electronic pressure regulator valve is configured to control the pressure of the working fluid discharged from the main evaporator based on an outlet temperature of the third process fluid from the chiller evaporator or directing working fluid in parallel streams through the main evaporator and the chiller evaporator in the HVACR and chiller mode includes: directing a portion of the working fluid from the condenser 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
       /ELIZABETH J MARTIN/       Primary Examiner, Art Unit 3763